Citation Nr: 0418389	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for left foot drop and lack of circulation, claimed to 
be the result of Department of Veterans Affairs (VA) 
treatment, or lack thereof, in June 1994.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
VA Regional Office (RO) in Detroit, Michigan.

In March 2000, the Board issued a decision denying 
compensation under 38 U.S.C. § 1151 for left foot drop and 
lack of circulation.  By order dated January 2001, the United 
States Court of Appeals for Veterans Claims (the Court) 
granted a joint motion and vacated and remanded the Board's 
decision.  In October 2001, the Board remanded the case to 
the RO for further development.  In January 2003, the RO 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claim.

In March 2003, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of private treatment records from Dr. S.S.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.), the United 
States Court of Appeals for the Federal Circuit invalidated 
portions of the new regulation.  The Federal Circuit 
specifically noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See also Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this reason, 
the case was remanded to the RO by the Board in August 2003.  

In September 2003, the RO issued a SSOC which confirmed and 
continued its previous denial of the veteran's claim.  Thus, 
DAV/Bernard concerns have been rectified.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

Status of claim

In May 1996, the veteran filed a claim under 38 U.S.C. 
§ 1151, contending that he incurred left foot drop and lack 
of circulation as a result of VA's failure to either provide 
physical therapy or to refer him for appropriate physical 
therapy following a crush injury to his left ankle, foot and 
knee in May 1994.  The subsequent procedural history has been 
set forth in the Introduction above.  

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

In regards to element (1), current disability, a VA 
examination conducted in December 2002 reveals no definite 
evidence for a left foot drop of any type.  In addition, 
correspondence from the veteran received in March 2003 states 
that left knee surgery performed in January 2003 corrected 
the circulation in the left leg and that he no longer has 
foot drop.  There is no more recent communication from or on 
behalf of the veteran on this subject.  Given this 
background, the RO should inquire of the veteran whether he 
wishes to withdraw his claim.  See 38 C.F.R. § 20.204 (203).  



The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002) has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

While the veteran the received a notice letter in January 
2002, such letter did not satisfy the VCAA or Quartuccio.  
Indeed, that letter did not notify the veteran of the 
information and evidence necessary to substantiate his § 1151 
claim.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the VBA for the 
following actions:

1.  VBA should contact the veteran and 
his representative and ask whether, in 
light of the December 2002 VA examination 
results and the veteran's March 2003 
statement indicating that he believes 
that the claimed disability no longer 
exists, the veteran wishes to withdraw 
his appeal.  

2.  If the veteran does not respond, or 
if he states that he wishes to continue 
his appeal, VBA must review the veteran's 
VA claims folder and ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically sending the veteran a letter 
which complies with the requirements of 
Quartuccio, supra.  If required by the 
circumstances, the claim should then be 
readjudicated.  If no readjudication is 
necessary, of if the claim is 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




